[NOT FOR PUBLICATION]

United States Court of Appeals
For the First Circuit



No. 97-1818

RENEA E. WALIGORA,

Plaintiff, Appellant,

v.

THE PARISH OF CHRIST CHURCH ANDOVER
AND THE REVEREND JAMES A. DIAMOND,

Defendants, Appellees.



APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MASSACHUSETTS

[Hon. Reginald C. Lindsay, U.S. District Judge]



Before

Torruella, Chief Judge,

Aldrich, Senior Circuit Judge,

and Boudin, Circuit Judge.



Betsy Ehrenberg, with whom Bryan Decker and Pyle, Rome &amp;
Lichten, P.C., were on brief for appellant.
Susan Hughes Banning, with whom George H. Kidder and Hemenway
&amp; Barnes, were on brief for appellees.



April 15, 1998
         Per Curiam.  After due consideration of the record, the
briefs, and the oral argument in this case, we affirm the order of
the district court.
Costs to be assessed against appellant.
Affirmed.